iDETAILED ACTION
This Office action is in response to Applicant’s reply filed 06/23/2022.
Claims 1-20 are pending. Claims 1, 5-6; 9, 13-14; and 15 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
Underlined elements refer to newly added limitations, elements, or recitations. 
Claim 15 recites detecting a presence of a file system object but should likely recite detecting a presence of the file system object in line with similar claim 1.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9-14 are directed toward an article of manufacture and have been reviewed.
Claims 9-14 appear to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Claims 9-14 also appear to remain statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed toward a system and have been reviewed.
Claims 15-20 appears to remain statutory under 35 USC § 101, as it invokes 35 U.S.C. 112(f). A claim that properly recites a means-type limitation cannot be software per se because it necessarily includes the processor along with the special programming that accomplishes the function.
Claims 15-20 also appear to remain statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Regarding claims 15-20, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the at least one processor configured to execute” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
¶ 0020: at least one processor such as a microcontroller or a central processing unit (CPU) operable to perform various computing instructions that are stored in at least one memory
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8; 9, 11, 13; 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson et al., U.S. Patent Application Publication No. 2017/0351716 (hereinafter Higginson) in view of Craft et al., U.S. Patent Application Publication No. 2006/0074940 (hereinafter Craft) in further view of Barker, Jr. et al., U.S. Patent No. 11,416,298 (filed July 19, 2019; hereinafter Barker, Jr.)

Regarding claim 1, Higginson teaches:
A method comprising: receive, by an orchestration engine, a file system request to either create or modify a … file system, (Higginson FIG. 13, ¶ 0089: In exemplary operation 1334, a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302; ¶ 0093: At operation 1340, information regarding the order is communicated to an order orchestration module 1322)
wherein the file system request includes an initial set of parameters for the … file system provided via user input; (Higginson FIG. 13, ¶ 0089 describes the claimed parameters: The order information received by cloud infrastructure system 1302 in response to the customer placing an order may include information identifying the customer and one or more services [shows parameters for file system] offered by the cloud infrastructure system 1302 that the customer intends to subscribe to; ¶ 0093-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)
translate the file system request into a file system object… (Higginson ¶ 0036-0039; ¶ 0038: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; ¶ 0039: The OS code can take the parameter file, convert it into a payload for the REST API—typically in a JavaScript Object Notation (JSON) format file—then post it to the URI for the PaaS zone)
detecting, by a controller operating within the orchestration engine, a presence of the file system object… (Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0093-0094 describes an orchestration engine: At operation 1340, information regarding the order is communicated to an order orchestration module 1322. Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer; Higginson ¶ 0089 ties  this order orchestration module to the customer requests of ¶ 0038-0039 shown above: a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302)
wherein the file system object includes a set of parameters for a … file system, the set of parameters including the initial set of parameters; (Higginson ¶ 0034-0035: When the customer requests provisioning a new database, they will select a template from a library of templates; ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; Next, another parameter file can be constructed that includes information such as a database name, a template name, and so forth)
creating, automatically by the orchestration engine, a set of orchestration objects based on the set of parameters… (Higginson FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information [shown above to include parameters] to orchestrate the provisioning of services and resources for the order placed by the customer)
configuring, by the orchestration engine, a container structure based on the set of orchestration objects, (Higginson FIG. 13, ¶ 0090-0095: At operation 1342, upon receiving an order for a new subscription, order orchestration module 1322 sends a request to order provisioning module 1324 to allocate resources and configure those resources needed to fulfill the subscription order)
…
…a set of volumes in a distributed storage system to the container structure for use in running the parallel file system.  (Higginson FIG. 11, ¶ 0056: causing resources to be pre-allocated in the private cloud based on at least some of the plurality of database templates (1106) [see in at least FIG. 5, ¶ 0048 that resources associated with the templates include at least databases 1-2, relevant to the claimed 'set of volumes']; receiving a selection of a database template from the plurality of database templates as part of a provisioning request (1108); causing a database described at least in part by the database template to be provisioned in the private cloud (1110); FIG. 12, ¶ 0068: Distributed system 1200 may also include one or more databases 1214 and 1216. Databases 1214 and 1216 may reside in a variety of locations)
Higginson does not expressly disclose a parallel file system.
Higginson does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson does not expressly disclose a presence of the file system object on the API server.
Higginson does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson does not expressly disclose:
the container structure comprising a set of containerized applications;
Higginson does not expressly disclose mounting, by the orchestration engine, a set of volumes.
However, Craft teaches the following:
mounting, by the orchestration engine, a set of volumes… (Craft FIG. FIGs. 12-13, ¶ 0065-0072: initially a mount is triggered by an explicit mount command or by a user accessing a file system; In response to triggering the mount, one or more contact nodes for the desired file system is found, STEP 1202. The contact nodes are nodes set up by the owning cluster as contact nodes and are used by a data using cluster to access a data owning cluster [this shows involvement of the claimed 'orchestration engine']; The data using node mounts the file system using received information and disk paths, allowing access by the data using node to data owned by the data owning cluster, STEP 1210)
Craft also teaches a parallel file system. (Craft ¶ 0037: a file system owned by the data owning cluster is implemented as a SAN file system, such as a General Parallel File System (GPFS); ¶ 0047-0048: one or more file systems to be owned by the cluster are also installed. These file systems include the data to be shared by the nodes of the various clusters; the file systems are the General Parallel File Systems (GPFS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson with the cluster/node mounting functionality of Craft.
In addition, both of the references (Higginson and Craft) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to nodes/desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson with the ability to trigger access through an explicit command or user access and to facilitate this through reading local configuration data or by contacting a remote server as in Craft (¶ 0065-0067). Motivation to do so would also be to enable creation of a cluster and the dynamic joining of nodes to that cluster to perform a specific task as seen in Craft (¶ 0005).
Higginson in view of Craft does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson in view of Craft does not expressly disclose a presence of the file system object on the API server.
Higginson in view of Craft does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson in view of Craft does not expressly disclose:
the container structure comprising a set of containerized applications;
However, Barker, Jr. addresses these limitations.

Barker, Jr. relevantly also teaches parallel file systems:
receive, by an orchestration engine, a file system request to either create or modify a parallel file system, wherein the file system request includes an initial set of parameters for the parallel file system provided via user input; (Barker, Jr. col. 64, lines 44-62 teaches parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; col. 80, line 46-col. 81, line 7 describes creating a file system: a new cloud-based storage system (1008a, 1008b, 1008n) can be quickly created with distinct pools of resources, the one or more characteristics associated with the application (1004) and the characteristics of resources (1016) that could be included in a newly created cloud-based storage system (1008a, 1008b, 1008n) can be used to determine the particular configuration (including an identification of the amount and types of resources) of a cloud-based storage system (1008a, 1008b, 1008n) that should be created and used to provide storage to the application (1004))
Barker, Jr. newly teaches a file system object that is written onto an application programming interface (API) server. (Barker, Jr. col. 17, lines 6-22 teaches file system objects: data is handled with an index node or inode, which specifies a data structure that represents an object in a file system; FIG. 10, col. 77, line 42-col. 78, line 4 teaches storage [interpreted as being written] onto the claimed API server: the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. teaches a presence of the file system object on the API server:
detecting, by a controller operating within the orchestration engine, a presence of the file system object on the API server, (Barker, Jr. FIG. 10, col. 77, line 42-col. 78, line 4 teaches objects on the API through its containers and resources: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers; the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. relevantly also teaches a set of parameters for a parallel file system, the set of parameters including the initial set of parameters; (Barker, Jr. col. 64, lines 44-62 teach parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; FIG. 10, col. 78, lines 5-18: identifying (1010), for an application (1004) that utilizes resources within the cloud-based storage system (1008a, 1008b, 1008n), one or more characteristics associated with the application (1010); col. 78, line 63-col. 79, line 18: the one or more characteristics associated with the application (1004) may be provided to the cloud-based storage system ... through the use of APIs and similar tools; an application developer may have access to an API that allows the software developer to specify things like the type of application that the developer has developed, QoS aspects requested by the developer, security related aspects requested by the developer, performance related aspects requested by the developer, and so on)
Barker, Jr. newly teaches creating a set of orchestration objects in a format that is native to the orchestration engine:
creating, automatically by the orchestration engine, a set of orchestration objects based on the set of parameters in a format that is native to the orchestration engine; (Barker, Jr. col. 54, line 56-col. 55, line 14: it may be critical to store data in its native format to provide flexibility for each user to transform, clean, and use the data in a unique way. The storage systems described above may provide a natural shared storage home for the dataset; col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; Containerized applications may be used to facilitate a serverless, cloud native computing deployment and management model for software applications)
Barker, Jr. newly teaches the container structure comprising a set of containerized applications. (Barker, Jr. col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; col. 77, line 42-col. 78, line 4: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson as modified with the similar provision of resources based on specified characteristics as in Barker, Jr.
In addition, both of the references (Higginson as modified and Barker, Jr.) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson as modified with the ability in similar reference Barker, Jr. to optimally create file systems and provide access to data based on determined characteristics. Motivation to do so would also be the teaching, suggestion, or motivation in Barker, Jr. to utilize identified characteristics to recommend configuration changes, hardware or software upgrades, workflow migrations, or other actions that may improve the operation of the storage system (Barker, Jr. col. 27, lines 32-59).

Regarding claim 9, Higginson teaches:
A non-transitory machine-readable medium having stored thereon instructions for performing a method comprising machine executable code which, when executed by at least one machine, causes the at least one machine to: (Higginson ¶ 0003: a non-transitory, computer-readable medium may include instructions that, when executed by one or more processors, cause the one or more processors to perform operations including grouping the characteristics of the plurality of databases to generate a plurality of database templates that are descriptive of the plurality of databases)
receive, by an orchestration engine, a file system request to either create or modify a … file system, (Higginson FIG. 13, ¶ 0089: In exemplary operation 1334, a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302; ¶ 0093: At operation 1340, information regarding the order is communicated to an order orchestration module 1322)
wherein the file system request includes an initial set of parameters for the … file system provided via user input; (Higginson FIG. 13, ¶ 0089 describes the claimed parameters: The order information received by cloud infrastructure system 1302 in response to the customer placing an order may include information identifying the customer and one or more services [shows parameters for file system] offered by the cloud infrastructure system 1302 that the customer intends to subscribe to; ¶ 0093-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)
translate the file system request into a file system object… (Higginson ¶ 0036-0039; ¶ 0038: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; ¶ 0039: The OS code can take the parameter file, convert it into a payload for the REST API—typically in a JavaScript Object Notation (JSON) format file—then post it to the URI for the PaaS zone)
detect a presence of the file system object… (Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0093-0094 describes an orchestration engine: At operation 1340, information regarding the order is communicated to an order orchestration module 1322. Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer; Higginson ¶ 0089 ties  this order orchestration module to the customer requests of ¶ 0038-0039 shown above: a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302)
wherein the file system object includes a set of parameters for a … file system, the set of parameters including the initial set of parameters; (Higginson ¶ 0034-0035: When the customer requests provisioning a new database, they will select a template from a library of templates; ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; Next, another parameter file can be constructed that includes information such as a database name, a template name, and so forth)
create automatically a set of orchestration objects based on the set of parameters… (Higginson FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information [shown above to include parameters] to orchestrate the provisioning of services and resources for the order placed by the customer)
configure a container structure based on the set of orchestration objects, (Higginson FIG. 13, ¶ 0090-0095: At operation 1342, upon receiving an order for a new subscription, order orchestration module 1322 sends a request to order provisioning module 1324 to allocate resources and configure those resources needed to fulfill the subscription order)
…
…a set of volumes in a distributed storage system to the container structure for use in running the parallel file system; and  (Higginson FIG. 11, ¶ 0056: causing resources to be pre-allocated in the private cloud based on at least some of the plurality of database templates (1106) [see in at least FIG. 5, ¶ 0048 that resources associated with the templates include at least databases 1-2, relevant to the claimed 'set of volumes']; receiving a selection of a database template from the plurality of database templates as part of a provisioning request (1108); causing a database described at least in part by the database template to be provisioned in the private cloud (1110); FIG. 12, ¶ 0068: Distributed system 1200 may also include one or more databases 1214 and 1216. Databases 1214 and 1216 may reside in a variety of locations)
establish communications between a client and a file system service running within the container structure, (Higginson FIG. 11, ¶ 0056: causing a database described at least in part by the database template to be provisioned in the private cloud (1110); FIG. 13, ¶ 0095-0096: order management and monitoring module 1326 may be configured to collect usage statistics for the services in the subscription order, such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time [at least the services and the data transferring show communications])
wherein the container structure provides access to data stored in the set of volumes. (Higginson FIG. 13, ¶ 0095-0096: order management and monitoring module 1326 may be configured to collect usage statistics for the services in the subscription order, such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time)
Higginson does not expressly disclose a parallel file system.
Higginson does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson does not expressly disclose a presence of the file system object on the API.
Higginson does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson does not expressly disclose:
the container structure comprising a set of containerized applications, and wherein the container structure is assigned to a worker node associated with the orchestration engine;
Higginson does not expressly disclose mounting a set of volumes.
However, Craft teaches the following:
wherein the container structure is assigned to a worker node associated with the orchestration engine; (Craft FIG. 5, ¶ 0042-0046: East cluster 502 includes a fixed set of nodes controlling one or more file systems; see also ¶ 0035: The data owning cluster controls access to the one or more file systems, performs management functions on the file system(s), controls the locking of the objects which comprise the file system(s) and/or is responsible for a number of other central functions [this passage shows relevance to the claimed 'orchestration engine' based on its descriptions in the instant specification])
mount a set of volumes… (Craft FIG. FIGs. 12-13, ¶ 0065-0072: initially a mount is triggered by an explicit mount command or by a user accessing a file system; In response to triggering the mount, one or more contact nodes for the desired file system is found, STEP 1202. The contact nodes are nodes set up by the owning cluster as contact nodes and are used by a data using cluster to access a data owning cluster; The data using node mounts the file system using received information and disk paths, allowing access by the data using node to data owned by the data owning cluster, STEP 1210) 
Craft also teaches a parallel file system. (Craft ¶ 0037: a file system owned by the data owning cluster is implemented as a SAN file system, such as a General Parallel File System (GPFS); ¶ 0047-0048: one or more file systems to be owned by the cluster are also installed. These file systems include the data to be shared by the nodes of the various clusters; the file systems are the General Parallel File Systems (GPFS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson with the cluster/node mounting functionality of Craft.
In addition, both of the references (Higginson and Craft) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to nodes/desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson with the ability to trigger access through an explicit command or user access and to facilitate this through reading local configuration data or by contacting a remote server as in Craft (¶ 0065-0067). Motivation to do so would also be to enable creation of a cluster and the dynamic joining of nodes to that cluster to perform a specific task as seen in Craft (¶ 0005).
Higginson in view of Craft does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson in view of Craft does not expressly disclose a presence of the file system object on the API server.
Higginson in view of Craft does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson in view of Craft does not expressly disclose:
the container structure comprising a set of containerized applications,
However, Barker, Jr. addresses these limitations.
Barker, Jr. relevantly also teaches parallel file systems:
receive, by an orchestration engine, a file system request to either create or modify a parallel file system, wherein the file system request includes an initial set of parameters for the parallel file system provided via user input; (Barker, Jr. col. 64, lines 44-62 teaches parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; col. 80, line 46-col. 81, line 7 describes creating a file system: a new cloud-based storage system (1008a, 1008b, 1008n) can be quickly created with distinct pools of resources, the one or more characteristics associated with the application (1004) and the characteristics of resources (1016) that could be included in a newly created cloud-based storage system (1008a, 1008b, 1008n) can be used to determine the particular configuration (including an identification of the amount and types of resources) of a cloud-based storage system (1008a, 1008b, 1008n) that should be created and used to provide storage to the application (1004))
Barker, Jr. newly teaches a file system object that is written onto an application programming interface (API) server. (Barker, Jr. col. 17, lines 6-22 teaches file system objects: data is handled with an index node or inode, which specifies a data structure that represents an object in a file system; FIG. 10, col. 77, line 42-col. 78, line 4 teaches storage [interpreted as being written] onto the claimed API server: the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. teaches a presence of the file system object on the API server:
detect a presence of a file system object on the API, (Barker, Jr. FIG. 10, col. 77, line 42-col. 78, line 4 teaches objects on the API through its containers and resources: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers; the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. relevantly also teaches a set of parameters for a parallel file system, the set of parameters including the initial set of parameters; (Barker, Jr. col. 64, lines 44-62 teach parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; FIG. 10, col. 78, lines 5-18: identifying (1010), for an application (1004) that utilizes resources within the cloud-based storage system (1008a, 1008b, 1008n), one or more characteristics associated with the application (1010); col. 78, line 63-col. 79, line 18: the one or more characteristics associated with the application (1004) may be provided to the cloud-based storage system ... through the use of APIs and similar tools; an application developer may have access to an API that allows the software developer to specify things like the type of application that the developer has developed, QoS aspects requested by the developer, security related aspects requested by the developer, performance related aspects requested by the developer, and so on)
Barker, Jr. newly teaches creating a set of orchestration objects in a format that is native to the orchestration engine:
creating, automatically by the orchestration engine, a set of orchestration objects based on the set of parameters in a format that is native to the orchestration engine; (Barker, Jr. col. 54, line 56-col. 55, line 14: it may be critical to store data in its native format to provide flexibility for each user to transform, clean, and use the data in a unique way. The storage systems described above may provide a natural shared storage home for the dataset; col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; Containerized applications may be used to facilitate a serverless, cloud native computing deployment and management model for software applications)
Barker, Jr. newly teaches the container structure comprising a set of containerized applications. (Barker, Jr. col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; col. 77, line 42-col. 78, line 4: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson as modified with the similar provision of resources based on specified characteristics as in Barker, Jr.
In addition, both of the references (Higginson as modified and Barker, Jr.) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson as modified with the ability in similar reference Barker, Jr. to optimally create file systems and provide access to data based on determined characteristics. Motivation to do so would also be the teaching, suggestion, or motivation in Barker, Jr. to utilize identified characteristics to recommend configuration changes, hardware or software upgrades, workflow migrations, or other actions that may improve the operation of the storage system (Barker, Jr. col. 27, lines 32-59).

Regarding claim 15, Higginson teaches:
A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of managing a … file system during input/output (I/O) operation; and a processor coupled to the at least one memory, the processor configured to execute the machine executable code to cause the processor to: (Higginson ¶ 0004: a system may include one or more processors and one or more memory devices including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including grouping the characteristics of the plurality of databases to generate a plurality of database templates that are descriptive of the plurality of databases)
receive, by an orchestration engine, a file system request to either create or modify a … file system, (Higginson FIG. 13, ¶ 0089: In exemplary operation 1334, a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302; ¶ 0093: At operation 1340, information regarding the order is communicated to an order orchestration module 1322)
wherein the file system request includes an initial set of parameters for the … file system provided via user input; (Higginson FIG. 13, ¶ 0089 describes the claimed parameters: The order information received by cloud infrastructure system 1302 in response to the customer placing an order may include information identifying the customer and one or more services [shows parameters for file system] offered by the cloud infrastructure system 1302 that the customer intends to subscribe to; ¶ 0093-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)
translate the file system request into a file system object… (Higginson ¶ 0036-0039; ¶ 0038: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; ¶ 0039: The OS code can take the parameter file, convert it into a payload for the REST API—typically in a JavaScript Object Notation (JSON) format file—then post it to the URI for the PaaS zone)
detect a presence of the file system object… (Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0093-0094 describes an orchestration engine: At operation 1340, information regarding the order is communicated to an order orchestration module 1322. Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer; Higginson ¶ 0089 ties  this order orchestration module to the customer requests of ¶ 0038-0039 shown above: a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302)
wherein the file system object includes a set of parameters for a … file system, the set of parameters including the initial set of parameters; (Higginson ¶ 0034-0035: When the customer requests provisioning a new database, they will select a template from a library of templates; ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; Next, another parameter file can be constructed that includes information such as a database name, a template name, and so forth)
create automatically a set of orchestration objects based on the set of parameters… (Higginson FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information [shown above to include parameters] to orchestrate the provisioning of services and resources for the order placed by the customer)
configure a container structure based on the set of orchestration objects, (Higginson FIG. 13, ¶ 0090-0095: At operation 1342, upon receiving an order for a new subscription, order orchestration module 1322 sends a request to order provisioning module 1324 to allocate resources and configure those resources needed to fulfill the subscription order)
…
…a set of volumes in a distributed storage system to the container structure for use in running the parallel file system.  (Higginson FIG. 11, ¶ 0056: causing resources to be pre-allocated in the private cloud based on at least some of the plurality of database templates (1106) [see in at least FIG. 5, ¶ 0048 that resources associated with the templates include at least databases 1-2, relevant to the claimed 'set of volumes']; receiving a selection of a database template from the plurality of database templates as part of a provisioning request (1108); causing a database described at least in part by the database template to be provisioned in the private cloud (1110); FIG. 12, ¶ 0068: Distributed system 1200 may also include one or more databases 1214 and 1216. Databases 1214 and 1216 may reside in a variety of locations)
Higginson does not expressly disclose a parallel file system.
Higginson does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson does not expressly disclose a presence of the file system object on the API.
Higginson does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson does not expressly disclose:
the container structure comprising a set of containerized applications;
Higginson does not expressly disclose mounting a set of volumes.
However, Craft teaches the following:
mount a set of volumes… (Craft FIG. FIGs. 12-13, ¶ 0065-0072: initially a mount is triggered by an explicit mount command or by a user accessing a file system; In response to triggering the mount, one or more contact nodes for the desired file system is found, STEP 1202. The contact nodes are nodes set up by the owning cluster as contact nodes and are used by a data using cluster to access a data owning cluster [this shows involvement of the claimed 'orchestration engine']; The data using node mounts the file system using received information and disk paths, allowing access by the data using node to data owned by the data owning cluster, STEP 1210)
Craft also teaches a parallel file system. (Craft ¶ 0037: a file system owned by the data owning cluster is implemented as a SAN file system, such as a General Parallel File System (GPFS); ¶ 0047-0048: one or more file systems to be owned by the cluster are also installed. These file systems include the data to be shared by the nodes of the various clusters; the file systems are the General Parallel File Systems (GPFS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson with the cluster/node mounting functionality of Craft.
In addition, both of the references (Higginson and Craft) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to nodes/desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson with the ability to trigger access through an explicit command or user access and to facilitate this through reading local configuration data or by contacting a remote server as in Craft (¶ 0065-0067). Motivation to do so would also be to enable creation of a cluster and the dynamic joining of nodes to that cluster to perform a specific task as seen in Craft (¶ 0005).
Higginson in view of Craft does not expressly disclose a file system object that is written onto an application programming interface (API) server.
Higginson in view of Craft does not expressly disclose a presence of the file system object on the API server.
Higginson in view of Craft does not expressly disclose creating a set of orchestration objects in a format that is native to the orchestration engine.
Higginson in view of Craft does not expressly disclose:
the container structure comprising a set of containerized applications;
However, Barker, Jr. addresses these limitations.
Barker, Jr. relevantly also teaches parallel file systems:
receive, by an orchestration engine, a file system request to either create or modify a parallel file system, wherein the file system request includes an initial set of parameters for the parallel file system provided via user input; (Barker, Jr. col. 64, lines 44-62 teaches parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; col. 80, line 46-col. 81, line 7 describes creating a file system: a new cloud-based storage system (1008a, 1008b, 1008n) can be quickly created with distinct pools of resources, the one or more characteristics associated with the application (1004) and the characteristics of resources (1016) that could be included in a newly created cloud-based storage system (1008a, 1008b, 1008n) can be used to determine the particular configuration (including an identification of the amount and types of resources) of a cloud-based storage system (1008a, 1008b, 1008n) that should be created and used to provide storage to the application (1004))
Barker, Jr. newly teaches a file system object that is written onto an application programming interface (API) server. (Barker, Jr. col. 17, lines 6-22 teaches file system objects: data is handled with an index node or inode, which specifies a data structure that represents an object in a file system; FIG. 10, col. 77, line 42-col. 78, line 4 teaches storage [interpreted as being written] onto the claimed API server: the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. teaches a presence of the file system object on the API server:
detect a presence of a file system object on the API, (Barker, Jr. FIG. 10, col. 77, line 42-col. 78, line 4 teaches objects on the API through its containers and resources: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers; the application (1004) may be configured to utilized resources within the cloud-based storage system (1008a, 1008b, 1008n); the application (1004) is executing on a host (1002). The host (1002) may be embodied, for example, as a server that is coupled for data communications with the cloud-based storage system (1008a, 1008b, 1008n) via one or more data communications networks and/or APIs into the cloud computing environment (1006))
Barker, Jr. relevantly also teaches a set of parameters for a parallel file system, the set of parameters including the initial set of parameters; (Barker, Jr. col. 64, lines 44-62 teach parallel file systems: The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system; FIG. 10, col. 78, lines 5-18: identifying (1010), for an application (1004) that utilizes resources within the cloud-based storage system (1008a, 1008b, 1008n), one or more characteristics associated with the application (1010); col. 78, line 63-col. 79, line 18: the one or more characteristics associated with the application (1004) may be provided to the cloud-based storage system ... through the use of APIs and similar tools; an application developer may have access to an API that allows the software developer to specify things like the type of application that the developer has developed, QoS aspects requested by the developer, security related aspects requested by the developer, performance related aspects requested by the developer, and so on)
Barker, Jr. newly teaches creating a set of orchestration objects in a format that is native to the orchestration engine:
creating, automatically by the orchestration engine, a set of orchestration objects based on the set of parameters in a format that is native to the orchestration engine; (Barker, Jr. col. 54, line 56-col. 55, line 14: it may be critical to store data in its native format to provide flexibility for each user to transform, clean, and use the data in a unique way. The storage systems described above may provide a natural shared storage home for the dataset; col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; Containerized applications may be used to facilitate a serverless, cloud native computing deployment and management model for software applications)
Barker, Jr. newly teaches the container structure comprising a set of containerized applications. (Barker, Jr. col. 65, lines 22-53: containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications; col. 77, line 42-col. 78, line 4: the application (1004) may be executing in a virtualized environment such as on one or more virtual machines, within one or more containers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated volumes and subsequent request-prompted provision in Higginson as modified with the similar provision of resources based on specified characteristics as in Barker, Jr.
In addition, both of the references (Higginson as modified and Barker, Jr.) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as pre-provisioning and subsequently allowing access to desired data.
Motivation to do so would be to improve the functioning of the determined templates (both previously-created and newly-substantiated) in Higginson as modified with the ability in similar reference Barker, Jr. to optimally create file systems and provide access to data based on determined characteristics. Motivation to do so would also be the teaching, suggestion, or motivation in Barker, Jr. to utilize identified characteristics to recommend configuration changes, hardware or software upgrades, workflow migrations, or other actions that may improve the operation of the storage system (Barker, Jr. col. 27, lines 32-59).


Regarding claims 3 and 11, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claims 1 and 9 above including:
wherein the configuring further comprises: configuring, by the orchestration engine, the container structure to run a file system service based on at least one orchestration object of the set of orchestration objects. (Higginson ¶ 0087: cloud infrastructure system 1302 may provide comprehensive management of cloud services (e.g., SaaS, PaaS, and IaaS services) in the cloud infrastructure system; FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)

Regarding claim 5, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 1 above including:
wherein a parameter in the set of parameters identified in the file system object includes an item selected from a list consisting of a name, a capacity, and a subnetwork. (Higginson FIG. 4, ¶ 0044: a user interface 400 for selecting a database type and level; corresponding to each template, different levels can be assigned for each database type; Each of these levels may correspond to increasing features, capacities, security levels, availability levels, and so forth; see also FIG. 6, ¶ 0049: Each of the parameters in second group of characteristics may be set via user inputs. These parameters include a database size, a database description, a target size, various passwords, domain names; see ¶ 0064: Network(s) 1210 in distributed system 1200 may be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols; ¶ 0084 shows that networks can be a consideration in infrastructure resources to be allocated: infrastructure resources 1330 may include pre-integrated and optimized combinations of hardware, such as servers, storage, and networking resources to execute the services provided by the PaaS platform and the SaaS platform)

Regarding claim 6, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 1 above respectively.
An embodiment of Higginson teaches:
receiving, by the orchestration engine, the file system object at the API server in the orchestration engine from the object service, and another service. (Higginson ¶ 0038-0039: a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0093-0094: At operation 1340, information regarding the order is communicated to an order orchestration module 1322; see Higginson ¶ 0036-0037 regarding the application programming interface: the cloud support platform 120 can operate through various APIs to actually provision the new database in the private cloud 110; ¶ 0058: inputs may be received from a user, from another computer system as a data stream, retrieved from a memory location, retrieved over a network, requested from a web service, and/or the like; Each step of these methods may be executed automatically by the computer system; Those steps not involving a user may be said to be performed automatically by the computer system without human intervention [automatic execution can be considered the claimed 'another service' as opposed to 'user input']; ¶ 0039 shows 'object service' as instant application ¶ 0012 indicates the 'object service' performs a translation: The OS code can take the parameter file, convert it into a payload for the REST API--typically in a JavaScript Object Notation (JSON) format file--then post it to the URI for the PaaS zone)


Regarding claim 13, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 9 above respectively.
An embodiment of Higginson teaches:
receiving, by the orchestration engine, the file system object at the API server in the orchestration engine from a source, (Higginson ¶ 0038-0039: a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0093-0094: At operation 1340, information regarding the order is communicated to an order orchestration module 1322; see Higginson ¶ 0036-0037 regarding the application programming interface: the cloud support platform 120 can operate through various APIs to actually provision the new database in the private cloud 110)
wherein the source includes an item selected from a list consisting of user input, a request service, an object service, and another service. (Higginson ¶ 0021: The customer can select the database template and customize various adjustable parameters, and make a provisioning request [shows user input]; ¶ 0038: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file [see instant application ¶ 0012 indicating that the claimed 'request service' generates a request based on user-provided parameters, meaning this shows 'request service']; ¶ 0052: if the customer selects template 514, and then changes one or more of the variable parameter values, a new transient template 808 will be created to store the variable parameter values [Higginson shows both pre-existing templates and transient modified templates]; see also ¶ 0058: inputs may be received from a user, from another computer system as a data stream, retrieved from a memory location, retrieved over a network, requested from a web service, and/or the like; Each step of these methods may be executed automatically by the computer system; Those steps not involving a user may be said to be performed automatically by the computer system without human intervention [automatic execution can be considered the claimed 'another service' as opposed to 'user input']; ¶ 0039 shows 'object service' as instant application ¶ 0012 indicates the 'object service' performs a translation: The OS code can take the parameter file, convert it into a payload for the REST API--typically in a JavaScript Object Notation (JSON) format file--then post it to the URI for the PaaS zone)
This embodiment of Higginson in view of Craft and Barker, Jr. does not expressly disclose, in the limitation, “an item selected from a list consisting of” at least user input.
However, another embodiment of Higginson teaches “an item selected from a list consisting of” at least user input. (Higginson FIG. 4, ¶ 0044: a user interface 400 for selecting a database type and level; The user interface 400 can load all of the available templates for each database and level available to the customer; ¶ 0052 shows templates derived from user input: if the customer selects template 514, and then changes one or more of the variable parameter values, a new transient template 808 will be created to store the variable parameter values) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various methods of resource provision database templates shown in Higginson as modified with the user-selectable list provision of Higginson.
Motivation to do so would be to improve the functioning of the templates determined through various means such as manually or automatically within Higginson with the ability to allow user selection of desired templates.
 
Regarding claim 7, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 1 above including:
establishing, by the orchestration engine, communications between a client and a file system service running within the container structure, (Higginson FIG. 11, ¶ 0056: causing a database described at least in part by the database template to be provisioned in the private cloud (1110); FIG. 13, ¶ 0095-0096: order management and monitoring module 1326 may be configured to collect usage statistics for the services in the subscription order, such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time [at least the services and the data transferring show communications])
wherein the container structure provides access to data stored in the set of volumes. (Higginson FIG. 13, ¶ 0095-0096: order management and monitoring module 1326 may be configured to collect usage statistics for the services in the subscription order, such as the amount of storage used, the amount data transferred, the number of users, and the amount of system up time and system down time)

Regarding claim 8, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 1 above including:
wherein the creating further comprises: running, by the orchestration engine, at least one algorithm to fill out a set of templates based on the set of parameters, (Higginson ¶ 0120: well-known circuits, processes, algorithms, structures, and techniques may have been shown without unnecessary detail; see this in combination with Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; the process of provisioning a database must first create a transient template; The create template process uses the EMCLI API, which reads the parameter file, generates the EMCLI command line for the action, and then runs the action)
wherein each template of the set of templates forms a specification for a corresponding orchestration object of the set of orchestration objects. (Higginson FIG. 3, ¶ 0040-0043: A single template may be descriptive of one or more of the databases 104 in the customer database system 102; see this in combination with FIG. 11, ¶ 0056 showing that templates are used to pre-allocate and ultimately provision resources: generate a plurality of database templates that are descriptive of the plurality of databases (1104). The method may also include causing resources to be pre-allocated in the private cloud based on at least some of the plurality of database templates (1106); see that these resources exist in an orchestration environment in Higginson FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)

Regarding claim 19, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 15 above including:
wherein at least one algorithm is run to fill out a set of templates based on the set of parameters (Higginson ¶ 0120: well-known circuits, processes, algorithms, structures, and techniques may have been shown without unnecessary detail; see this in combination with Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; the process of provisioning a database must first create a transient template; The create template process uses the EMCLI API, which reads the parameter file, generates the EMCLI command line for the action, and then runs the action)
in which each template of the set of templates forms a specification for a corresponding orchestration object of the set of orchestration objects. (Higginson FIG. 3, ¶ 0040-0043: A single template may be descriptive of one or more of the databases 104 in the customer database system 102; see this in combination with FIG. 11, ¶ 0056 showing that templates are used to pre-allocate and ultimately provision resources: generate a plurality of database templates that are descriptive of the plurality of databases (1104). The method may also include causing resources to be pre-allocated in the private cloud based on at least some of the plurality of database templates (1106); see that these resources exist in an orchestration environment in Higginson FIG. 13, ¶ 0090-0094: Order orchestration module 1322 may utilize the order information to orchestrate the provisioning of services and resources for the order placed by the customer)

Regarding claim 20, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 15 above including:
wherein configuring the container structure comprises assigning the container structure to a worker node associated with the orchestration engine. (Craft FIG. 5, ¶ 0042-0046: East cluster 502 includes a fixed set of nodes controlling one or more file systems; see also ¶ 0035: The data owning cluster controls access to the one or more file systems, performs management functions on the file system(s), controls the locking of the objects which comprise the file system(s) and/or is responsible for a number of other central functions [this passage shows relevance to the claimed 'orchestration engine' based on its descriptions in the instant specification])


Claims 2, 4; 10, 12; and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson in view of Craft and Barker, Jr. in further view of Vaidya et al., U.S. Patent Application Publication No. 2020/0076685 (published March 5, 2020; hereinafter Vaidya).

Regarding claims 2, 10, and 16, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claims 1, 9, and 15 above but does not expressly disclose:
creating, automatically by the orchestration engine, a container management object, a container storage object, and a network attachment object based on the set of parameters.
However, Vaidya teaches:
creating, automatically by the orchestration engine, a container management object, a container storage object, and a network attachment object based on the set of parameters. (Vaidya ¶ 0007: containers ... can be managed as groups of logically-related elements (sometimes referred to as "pods"); ¶ 0050-0053; ¶ 0050: Kubernetes is a container management platform that provides portability across public and private clouds; ¶ 0051: Kubernetes operates using a variety of "objects [with the previous paragraph showing container management objects] ... Kubernetes objects may include any combination of names, namespaces, labels, annotations, field selectors, and recommended labels; ¶ 0053 describes teachings relevant to network attachment objects: Network controller 23 creates a virtual network that is shared by all namespaces, from which service and pod IP addresses are allocated. All pods in all namespaces that are spawned in a cluster are able to communicate with one another; see ¶ 0051 showing this being based on the set of parameters: a pod may be associated with a namespace, consequently associating the pod with characteristics (e.g., virtual networks) of the namespace. This feature may enable a plurality of newly-created pods to organize by associating with a common set of characteristics; see also ¶ 0073 teaching container storage objects: Pod 22A is a Kubernetes pod and an example of a virtual network endpoint. A pod is a group of one or more logically-related containers (not shown in FIG. 1), the shared storage for the containers) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated combination of volumes based on desired characteristics in Higginson as modified with the container management of Vaidya.
In addition, both of the references (Higginson as modified and Vaidya) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interrelated data elements.
Motivation to do so would be to improve the functioning of the combinatory allocation of resources as in Higginson as modified with the ability to allow provision of desirable metadata and of communication within pods and objects as in Vaidya. Motivation to do so would also be to allow efficient dispersal of elements and to provide a user with a high degree of versatility and both coarse-grained and fine-grained control for element execution and communication as seen in Vaidya (¶ 0011). 

Regarding claims 4, 12, and 17, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claims 1, 9, and 15 above but does not expressly disclose:
wherein the configuring further comprises: assigning, by the orchestration engine, the container structure to a subnetwork based on a network attachment object of the set of orchestration objects to isolate input/output traffic for the container structure to the subnetwork.
However, Vaidya teaches:
wherein the configuring further comprises: assigning, by the orchestration engine, the container structure to a subnetwork based on a network attachment object of the set of orchestration objects to isolate input/output traffic for the container structure to the subnetwork. (Vaidya ¶ 0053: Network controller 23 creates a virtual network that is shared by all namespaces, from which service and pod IP addresses are allocated. All pods in all namespaces that are spawned in a cluster are able to communicate with one another. The IP addresses for all of the pods are allocated from a pod subnet that is configured in the orchestrator 23; ¶ 0087: all pods in all namespaces that are spawned in the Kubernetes cluster may be able to communicate with one another, and the network addresses for all of the pods may be allocated from a pod subnet that is specified by the orchestrator 23 [specifying shows assignment]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated combination of volumes based on desired characteristics in Higginson as modified with the container management of Vaidya.
In addition, both of the references (Higginson as modified and Vaidya) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interrelated data elements.
Motivation to do so would be to improve the functioning of the combinatory allocation of resources as in Higginson as modified with the ability to allow provision of desirable metadata and of communication within pods and objects as in Vaidya. Motivation to do so would also be to allow efficient dispersal of elements and to provide a user with a high degree of versatility and both coarse-grained and fine-grained control for element execution and communication as seen in Vaidya (¶ 0011). 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson in view of Craft and Barker, Jr. in further view of Paczkowski et al., U.S. Patent No. 11,115,912 (filed October 15, 2019; hereinafter Paczkowski)


Regarding claim 14, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 9 above.
Higginson teaches:
receive the file system object including the set of parameters at the API server, (Higginson ¶ 0038-0039: When a customer requests a new database to be provisioned, a PL/SQL procedure can take all of the parameters for the new database and generate a parameter file; another parameter file can be constructed that includes information such as a database name, a template name, and so forth; Higginson ¶ 0089: a customer using a client device, such as client device 1304, 1306 or 1308, may interact with cloud infrastructure system 1302 by requesting one or more services provided by cloud infrastructure system 1302 and placing an order for a subscription for one or more services offered by cloud infrastructure system 1302; see lastly ¶ 0036-0037: the cloud support platform 120 can operate through various APIs to actually provision the new database in the private cloud 110)
wherein a parameter in the set of parameters identified in the file system object includes an item selected from a list consisting of a name, a capacity, a subnetwork… (Higginson FIG. 4, ¶ 0044: a user interface 400 for selecting a database type and level; corresponding to each template, different levels can be assigned for each database type; Each of these levels may correspond to increasing features, capacities, security levels, availability levels, and so forth; see also FIG. 6, ¶ 0049: Each of the parameters in second group of characteristics may be set via user inputs. These parameters include a database size, a database description, a target size, various passwords, domain names; see ¶ 0064: Network(s) 1210 in distributed system 1200 may be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols; ¶ 0084 shows that networks can be a consideration in infrastructure resources to be allocated: infrastructure resources 1330 may include pre-integrated and optimized combinations of hardware, such as servers, storage, and networking resources to execute the services provided by the PaaS platform and the SaaS platform)
Craft teaches the parallel file system. (Craft ¶ 0037: a file system owned by the data owning cluster is implemented as a SAN file system, such as a General Parallel File System (GPFS); ¶ 0047-0048: one or more file systems to be owned by the cluster are also installed. These file systems include the data to be shared by the nodes of the various clusters; the file systems are the General Parallel File Systems (GPFS))
Higginson in view of Craft and Barker, Jr. does not expressly disclose a subnetwork partition in the limitation, “a list consisting of … a subnetwork partition for the parallel file system.”
However, Paczkowski teaches this by teaching a list consisting of a subnetwork partition. (Paczkowski col. 3, lines 26-38: The decomposed subnets comprise network partitions of wireless communication network 100. Wireless network slices 101-103 may have several dedicated network partitions or they may share network partitions with other slices; Ledger information 121 characterizes wireless network slices 101-103 and their network partitions [this last portion shows relevance to there being a list consisting of this information]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated combination of interconnected yet separate volumes based on desired characteristics in Higginson as modified with the network partitions and decomposed subnets of the network in Paczkowski.
In addition, both of the references (Higginson as modified and Paczkowski) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interrelated data elements.
Motivation to do so would be to improve the functioning of the combinatory allocation of resources as in Higginson as modified with the decomposed subnets of Paczkowski. Motivation to do so would also be to allow internal communications to be “traffic heavy” and to allow external communications to be “traffic light” as in Paczkowski (col. 3, lines 26-38). 

Regarding claim 18, Higginson in view of Craft and Barker, Jr. teaches all the features with respect to claim 15 above.
Higginson teaches:
wherein a parameter in the set of parameters identified in the file system object includes an item selected from a list consisting of a name, a capacity, a subnetwork… (Higginson FIG. 4, ¶ 0044: a user interface 400 for selecting a database type and level; corresponding to each template, different levels can be assigned for each database type; Each of these levels may correspond to increasing features, capacities, security levels, availability levels, and so forth; see also FIG. 6, ¶ 0049: Each of the parameters in second group of characteristics may be set via user inputs. These parameters include a database size, a database description, a target size, various passwords, domain names; see ¶ 0064: Network(s) 1210 in distributed system 1200 may be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols; ¶ 0084 shows that networks can be a consideration in infrastructure resources to be allocated: infrastructure resources 1330 may include pre-integrated and optimized combinations of hardware, such as servers, storage, and networking resources to execute the services provided by the PaaS platform and the SaaS platform)
Craft teaches the parallel file system. (Craft ¶ 0037: a file system owned by the data owning cluster is implemented as a SAN file system, such as a General Parallel File System (GPFS); ¶ 0047-0048: one or more file systems to be owned by the cluster are also installed. These file systems include the data to be shared by the nodes of the various clusters; the file systems are the General Parallel File Systems (GPFS))
Higginson in view of Craft and Barker, Jr. does not expressly disclose a subnetwork partition in the limitation, “a list consisting of … a subnetwork partition for the parallel file system.”
However, Paczkowski teaches this by teaching a list consisting of a subnetwork partition. (Paczkowski col. 3, lines 26-38: The decomposed subnets comprise network partitions of wireless communication network 100. Wireless network slices 101-103 may have several dedicated network partitions or they may share network partitions with other slices; Ledger information 121 characterizes wireless network slices 101-103 and their network partitions [this last portion shows relevance to there being a list consisting of this information]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-allocated combination of interconnected yet separate volumes based on desired characteristics in Higginson as modified with the network partitions and decomposed subnets of the network in Paczkowski.
In addition, both of the references (Higginson as modified and Paczkowski) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interrelated data elements.
Motivation to do so would be to improve the functioning of the combinatory allocation of resources as in Higginson as modified with the decomposed subnets of Paczkowski. Motivation to do so would also be to allow internal communications to be “traffic heavy” and to allow external communications to be “traffic light” as in Paczkowski (col. 3, lines 26-38). 


Response to Arguments
A portion of Applicant's arguments filed pp9-10 have been fully considered but they are not persuasive.
Applicant argues (Remarks p10) that Higginson does not teach a container structure, much less that a set of volumes could be mounted to a container structure, and Craft does not include the concept of a container structure at all.

In response to Applicant’s arguments, Higginson in view of Craft teaches the required limitations of the claims. Higginson FIG. 11, ¶ 0056 as cited refers to pre-allocating resources in a private cloud based on database templates. Relevantly, Higginson ¶ 0026 refers to a private cloud pool of resources including groupings of databases based on container databases versus pluggable databases, solidifying the association of the volumes of Higginson with a container structure.
Craft is relied upon to teach the claimed mounting of a set of volumes, and Craft in FIGs. 12-13 and ¶ 0065-0072 as cited refers to mounting a file system, allowing access to owned data.
It is the combination of Higginson and Craft that allows for a set of volumes to be associated with a container structure and for there to be a mount operation performed.

Applicant’s remaining arguments, see pp9-10, with respect to the rejection(s) of claim(s) 1, 9, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Higginson in view of Craft in further view of newly incorporated reference Barker, Jr.
For example, Applicant argues that the various amendments recite actions that link “receiving … a file system request” to “mounting … a set of volumes … to the container structure,” which neither Higginson nor Craft would have led a person of ordinary skill in the art to do. The intermediary steps are addressed by the involvement of Barker, Jr.

Dependent claims 2-8, 10-14, and 16-20 remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 26, 2022


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164